IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE

             STATE OF TENNESSEE v. CALVIN OTIS TANKESLY

                 Direct Appeal from the Criminal Court for Sumner County
                            No. 9235    Jane Wheatcraft, Judge



                     No. M2000-00135-CCA-R3-PC - Decided June 9, 2000


Petitioner appeals the denial of his petition for habeas corpus relief alleging his conviction is void.
He entered a best interest plea of guilty to attempted aggravated sexual battery, a Class C felony.
Pursuant to a negotiated agreement, the petitioner was sentenced to five years as a Range I standard
offender. He now claims this sentence is illegal and void. The trial court found the judgment was
not void and dismissed the petition. Upon a review of the record, we affirm the judgment of the trial
court.

Tenn. R. App. Proc. 3; Judgment of the Criminal Court Affirmed.

RILEY, J., delivered the opinion of the court, in which WADE, P. J. and OGLE , J. joined.

Calvin Otis Tankesly, Pikeville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Clinton J. Morgan, Assistant Attorney General;
and Lawrence Ray Whitley, District Attorney General, for the appellee, State of Tennessee.

                                             OPINION
                                              FACTS
       Petitioner was indicted in Sumner County on two counts of aggravated sexual battery and
one count of rape of a child. On August 6, 1996, he entered a best interest plea of guilty to attempted
aggravated sexual battery, a Class C felony. Pursuant to a negotiated agreement, the petitioner was
sentenced to five years as a Range I standard offender. He is currently incarcerated in Bledsoe
County.

        On December 15, 1999, the petitioner filed a pro se petition for writ of habeas corpus in
Sumner County, alleging the judgment of the trial court is facially void because it proscribes a
sentence which is contrary to state statutory mandates. Petitioner claims Tennessee law does not
allow him to receive the sentence proscribed by the trial court; thus, his sentence is void. The trial
court dismissed the petition on the grounds that the judgment is not void, and the petitioner is not
being held after his term of imprisonment expired.
                                    STANDARD OF REVIEW

         Article I, § 15 of the Tennessee Constitution guarantees the right to seek habeas corpus relief.
Tenn. Code Ann. §§ 29-21-101 et seq. codifies the applicable procedures for seeking a writ. While
there is no statutory time limit in which to file for habeas corpus relief, Tennessee law provides very
narrow grounds upon which such relief may be granted. Taylor v. State, 995 S.W.2d 78, 83 (Tenn.
1999). A habeas corpus petition may be used only to contest void judgments which are facially
invalid because (1) the convicting court was without jurisdiction or authority to sentence a defendant;
or (2) defendant’s sentence has expired. State v. Ritchie, ___S.W.3d___, ___ (Tenn.2000); Archer
v. State, 851 S.W.2d 157, 164 (Tenn. 1993).


                                             ANALYSIS

        Petitioner argues that under Tenn. Code Ann. § 39-13-523(a) he is considered a “child rapist”
and, therefore, is required under subsections (b) and (c) to serve 100% of his five-year sentence. In
addition, he argues that Tenn. Code Ann. § 40-35-501(i), requiring defendants convicted of certain
offenses to serve 100% of their sentence, applies to his sentence for attempted aggravated sexual
battery. He argues that the judgment with a release eligibility date contrary to the statutory mandate
is a nullity.

       We first note that the petition does not state a cognizable claim. A conviction for attempted
aggravated sexual battery does not meet the criteria for “child rapist” as defined in Tenn. Code Ann.
§ 39-13-523(a). Furthermore, attempted aggravated sexual battery is not an enumerated offense
under Tenn. Code Ann. § 40-35-501(i), which would require defendant to serve 100% of his
sentence. Therefore, there is no statute barring the Range I sentence, and the judgment is not void.

        Secondly, even if this issue were ripe for habeas corpus review, the petition was not filed in
the proper venue. The habeas corpus procedural provisions are mandatory and must be scrupulously
followed. Archer, 851 S.W.2d at 165. Tenn. Code Ann. § 29-21-105 requires a defendant’s
application for writ of habeas corpus to be “made to the court most convenient in point of distance
to the applicant,” unless a sufficient reason is given for not applying to such court. This usually
means the application must be filed in the county of incarceration. Lewis v. Metropolitan General
Sessions Court of Nashville, 949 S.W.2d 696, 700 (Tenn. Crim. App. 1996). In the instant case, the
petition was filed in Sumner County, and the petitioner is incarcerated in Bledsoe County. 1

        The judgment of the trial court is AFFIRMED.


        1
        Likewise, if we were to treat the petition as a petition for post-conviction relief, it would be
procedurally barred by the statute of limitations. See Tenn. Code Ann. § 40-30-202(a). In addition,
the petitioner has filed a previous petition for post-conviction relief. The Post-Conviction
Procedures Act contemplates the filing of only one petition for post-conviction relief. Tenn. Code
Ann. § 40-30-202(c).

                                                  -2-
-3-